Citation Nr: 1727125	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran had active service from July 1975 to March 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In June 2012, the Board denied service connection for an acquired psychiatric disability and declined to reopen the issue of entitlement to service connection for a right hip disability.  In March 2013, the Veteran and VA filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the June 2012 Board decision.  In a March 2013 Order, the Court granted the Joint Motion.

Although the parties to the Joint Motion agreed that the Board should further discuss whether it had fulfilled its duty to assist the Veteran in regard to the provision of a hearing, the Veteran, through counsel, indicated in a June 16, 2014, letter that he no longer wished to have a hearing; Specifically, the Veteran asserted that he only wished to have a hearing if the Board did not determine that the evidence of record required remand of the appeal for additional development.  When this case was most recently before the Board in July 2014, the Board remanded the issues on appeal for such development.  Therefore, the June 16, 2014 letter is construed as a withdrawal of the Veteran's request for a hearing.  38C.F.R. § 20.704 (e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that the Veteran is currently incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such, individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711  (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  VHA compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated veteran for the examination.  See M21-1, Part III.iv.3.F.2.d.

When this case was previously before the Board it was remanded to obtain a VA examination.  The Board noted that the Veteran was incarcerated and requested that the RO schedule an examination by arranging transportation of the Veteran to a VA facility or scheduling an examination at the prison to be conducted by VA examiners or a health care professional at the facility.  In July 2015, the Veteran was provided an in-person psychiatric examination.  However, the August 2015 VA examination of his right hip was conducted via a telephone interview.  There is no indication or documentation that the RO complied with the provisions of M21-1, Part III.iv.3.F.2.d, that required the VHA compensation clinic to document all efforts to schedule the examination.  Such procedures must be followed on remand.  

During the August 2015 VA examination, the Veteran described the in-service incident as a slip and fall while running on an asphalt road.  The examiner noted that the Veteran's right hip disability resulted in constant pain and physical limitations.  It was noted that the July 2015 VA psychiatric examination report indicated that the Veteran walked gingerly with a cane and was in chronic pain.  The examiner opined that the Veteran's current right hip disability was not related to his in-service injury.  In support of the negative opinion, the examiner explained that the Veteran's separation examination was normal and that the service treatment records were silent as to any other significant medical problem.  The examiner also described the in-service injury as acute and transitory based on the conservative treatment prescribed during service.  Finally, the examiner determined that the Veteran's current right hip findings were fairly severe and inconsistent with the in-service injury.  

The Board finds that the August 2015 VA examination report is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not discuss the significance, if any, of the service treatment records showing treatment for pain in the right iliac crest and documenting that the Veteran was unable to stand the cold; the September 1987 private treatment records indicating that the Veteran complained of right hip pain since a 1975 in-service field maneuver which worsened during cold weather and the September 1987 x-ray revealing a slipped capital femoral epiphysis; and the California Department of Corrections treatment records indicating a right hip disability since his 1975 in-service fall, multiple x-rays showing deformity of the proximal right femur consistent with sequelae of prior trauma, a diagnosis of residual from slipped epiphysis, and the Veteran's May 1998 statements reporting a right hip injury 23 or 24 years prior with persistent pain since.  

Furthermore, the Veteran consistently reported his in-service injury and the symptoms he experienced since service.  He also stated that he did not injure his right hip after service.  There is no indication in the rationale that the examiner actually considered the Veteran's statements.  See Dalton v. Nicholson, 21 Vet App. 23, 39-40 (2007) (holding that a VA examination is inadequate if the examiner ignores the veteran's statements of an in-service event or injury unless the Board expressly finds that the injuries or event did not occur).

Based on the above, the Board finds that the Veteran must be afforded another VA examination to address the nature and etiology of his right hip disability.

In addition, during the August 2015 VA examination, the Veteran reported that he was treated at the Puget Sound VA Medical Center (VAMC).  The Veteran's representative also stated that the Veteran was incarcerated at the Louisiana State Penitentiary from 1980 to 1987 and the Richard J. Donovan Correctional Facility in California from 1990 to 1995.  It does not appear that the RO requested medical records from such facilities.  As such, on remand the RO must attempt to obtain any outstanding medical records.  

Additionally, the claim for service connection for a psychiatric disability is inextricably intertwined with his claim for entitlement to service connection for a right hip disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  




Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  The RO must take all appropriate action necessary to obtain and associate with the record any outstanding medical records from the Puget Sound VAMC, the Louisiana State Penitentiary from 1980 to 1987, and the Richard J. Donovan Correctional Facility in California from 1990 to 1995.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, the RO or the AMC should take all reasonable measures to schedule the Veteran for a VA examination pursuant to the guidance in M21-1, Part III.iv.3.F.2.d.  If the AOJ is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Then, following a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the right hip disability originated during his period of active service or is otherwise etiologically related to his active service.  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss (1) the Veteran's statements that he experienced right hip symptoms since the in-service injury and that he did not injure his right hip following service; (2) the service treatment records showing treatment for pain in the right iliac crest and that he could no longer stand the cold weather; (3) September 1987 private treatment records showing chronic right hip pain since service, an x-ray revealing a slipped capital femoral epiphysis, and worsening right hip pain during cold weather; and (4) the California Department Corrections treatment records showing a right hip disability since his 1975 in-service fall, multiple x-rays showing deformity of the proximal right femur consistent with sequelae of prior trauma, and a diagnosis of slipped epiphysis on the right side.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




